Citation Nr: 0405863	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-15 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
hip injury residuals with traumatic arthritis.

2.  Entitlement to a rating in excess of 10 percent for right 
fibula injury residuals.  


REPRESENTATION

Appellant represented by:	Lazaro G. Campanero


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had recognized service from 
May 1945 to March 1946, and from August 1946 to May 1949.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Manila Department of Veterans Affairs (VA), Regional Office 
(RO).  The July 2002 rating decision also deferred an issue 
of entitlement to an increased rating for right foot injury 
residuals.  The RO subsequently (in September 2002) 
adjudicated the claim and notified the veteran.  He did not 
appeal that decision.


FINDINGS OF FACT

1.  The veteran's residuals of right hip injury are 
manifested by an ununited fracture of the right iliac wing 
with painful motion on extreme flexion and about 25 degrees 
loss of flexion, 10 degrees loss of extension, and 15 degrees 
loss of abduction on flare-ups.

2.  The veteran's right fibula injury residuals are 
manifested by healed fracture deformity on x-ray with pain on 
extreme knee flexion and loss of 20 degrees motion on flare-
up.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right hip injury 
residuals with traumatic arthritis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; 
Diagnostic Codes (Codes) 5010 and 5252 (2003).

2.  A rating in excess of 10 percent rating for residuals of 
a right leg injury is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims provided guidance 
regarding the notice requirements mandated by the VCAA.  
Here, the Board finds that all pertinent mandates of the VCAA 
and implementing regulations are met.  

Well-groundedness is not an issue.  The veteran was notified 
why increased ratings were denied in the July 2002 RO rating 
decision, as well as in a statement of the case (SOC) in 
March 2003.  A March 2002 (prior to the rating appealed) 
letter advised the veteran of the evidence needed to 
establish his claims and of his and VA's respective 
responsibilities in claims development.  He was specifically 
advised to present any evidence that the conditions had 
worsened.  The SOC also informed him of the necessary 
criteria needed to establish higher ratings.

While the March 2002 letter advised the veteran to respond in 
60 days, it went on to inform him that evidence submitted 
within one year would be considered (and, in fact, everything 
submitted to date - nearly two years later -- has been 
accepted for the record, and considered).  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  In October 2002, he mentioned 
treatment by a private physician.  A May 2000 letter by this 
private physician, was received in October 2002.  The RO 
contacted the physician, requesting that he provide treatment 
records; the veteran was advised that these records were 
sought and was asked to assist in the matter.  The records 
have not been received.  The Board observes that "the duty 
to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has 
arranged for the necessary examinations to be conducted.  In 
sum, all of VA's due process, notice, and assistance duties, 
including those mandated by the VCAA, are met.  The veteran 
has been notified of everything he needed to be notified 
about; he has had more than ample opportunity to respond; and 
VA has provided all assistance it is obligated to provide.  
The veteran is not prejudiced by the Board proceeding with 
appellate review at this point.  See Conway v. Principi, No. 
03-7072 (Fed. Cir. January 7, 2004).

Factual Background

Service records reflect that the veteran was treated for 
right fibula and right ileum fractures in June 1947.  

On January 1985 VA examination the veteran indicated that he 
sustained right thigh and hip injuries during service.  He 
complained of stiffness.  Examination showed he walked with a 
normal gait.  There were no gross deformities or active 
swelling of the pelvis or spine, and no muscle spasm.  There 
was no loss of right hip motion.  X-rays showed deformity and 
irregularity of the right iliac bone with an osseous fragment 
seen adjacent to the irregularity probably representing an 
old non-united fracture.  An old healed fracture deformity of 
the right fibula was also noted.  Bilateral sacro-iliac 
arthritis was diagnosed.  

A September 1987 private medical certificate shows that the 
physician indicated that he had treated the veteran for years 
for hypertrophic arthritis.  He added that the veteran had 
easy fatigability.

In January 2002 the veteran indicated that his condition was 
not severe if he did not walk in muddy places or streams and 
rivers.  He added that he did have pain at night following 
days when he worked in rice fields.  

Lay statements from neighbors of the veteran received in 
January 2002 state that often times he has difficulty 
walking, and uses walking aids, such as crutches.  
On April 2002 VA orthopedic examination the veteran 
complained of right hip, knee and ankle tenderness and 
stiffness.  He took no medications.  He had flare-ups once a 
month, which lasted for about three days.  The flare-ups were 
precipitated by heavy work.  He denied using crutches, braces 
or canes.  Examination revealed no malunion, nonunion, loose 
motion or false joint problems.  He walked with a normal 
gait.  There was no ankylosis.  Range of motion studies 
showed pain on extreme flexion of the right hip, but 
otherwise no limitation.  The examiner commented that during 
flare-ups, expected limitations would be right hip flexion to 
100 degrees (125 degrees normal), extension to 20 degrees (30 
degrees normal), and abduction to 30 degrees (45 degrees 
normal).  Right knee range of motion studies showed pain on 
flexion at 140 degrees, but otherwise no limitation.  
Expected loss of motion on flare-up was about 20 degrees.  
The examiner also reported that there was no actual loss of 
right ankle motion.  The diagnoses included ununited fracture 
of the right iliac wing and right mid-fibula healed fracture.  
X-rays revealed bilateral sacroiliac arthritis with traumatic 
component on the right.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

The veteran's right hip (iliac bone) injury residuals with 
traumatic arthritis have been rated under Codes 5010, 5252 of 
the Rating Schedule.  Code 5010 (for traumatic arthritis), 
directs that the disability should be rated according to the 
limitation of motion of the affected joint.  Limitation of 
motion of the hip and thigh is rated under Code 5252 (for 
limitation of flexion, with limitation to 45 degrees 
warranting a 10 percent rating and limitation to 30 degrees 
warranting a 20 percent rating) and 5253 (where there is 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees, a 10 percent rating is assigned; where there is 
limitation of adduction to the point that the claimant cannot 
cross legs, a 10 percent rating is also warranted; a 20 
percent rating is warranted where there is limitation of 
abduction of the thigh, or motion lost beyond 10 degrees).  
38 C.F.R. § 4.71a.

The veteran's right fibula injury residuals are rated under 
Code 5262, which provides a 10 percent rating where there is 
slight knee or ankle disability; a 20 percent rating for 
moderate knee or ankle disability; and a 30 percent rating 
for marked knee or ankle disability.  38 C.F.R. § 4.71a.

Limitation of flexion of a leg to 45 degrees warrants a 10 
percent rating.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  38 C.F.R. 4.71a, Code 
5260.

Limitation of extension of the leg to 10 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
is warranted when extension is limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  A 50 percent evaluation requires that extension be 
limited to 45 degrees or more.  38 C.F.R. 4.71a, Code 5261.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.






Analysis

Right Hip Injury Residuals with Traumatic Arthritis

To warrant the next higher (20 percent) rating there must be 
limitation of flexion motion of the right thigh to 30 degrees 
(Code 5252), or limitation of abduction of the thigh, or 
motion lost beyond 10 degrees (Code 5253).  The competent 
(medical) evidence of record, which includes the report of an 
April 2002 VA orthopedic examination, showing an ununited 
fracture of the right iliac wing and right hip sacroiliac 
arthritis.  That examination did not reveal limitation of 
motion warranting an increased rating under any of the 
alternate rating criteria outlined above, even with 
consideration of such factors as pain and exacerbations (by 
the examiner's comments as to expected limitations).  Thus, 
the preponderance of the evidence is clearly against the 
claim, and it must be denied.

Right Fibula Injury Residuals

To warrant a higher (20 percent) rating there must be either 
moderate right knee or ankle disability (Code 5262), 
limitation of flexion of the right leg to 30 degrees (Code 
5260), or limitation of extension of the right leg to 15 
degrees (Code 5261).  38 C.F.R. 4.71a.  

The competent (medical) evidence of record, including the 
report of April 2002 VA orthopedic examination, showing 
healed fracture of the right mid-fibula, reveals no such 
limitations.  As noted above, the veteran only exhibits pain 
on extreme knee flexion with no limitation of motion 
otherwise, and while he provides a history of flare-ups 
occurring once a month and lasting for about three days, the 
expected limitation of motion during such flare-up (as opined 
by the VA examiner) of 20 degrees is not sufficient to 
warrant the higher rating.  Moderate disability of either the 
right knee or the right ankle is not shown.  The evidence of 
record clearly does not show impairment sufficient to warrant 
a rating in excess of 10 percent.  Hence, the claim must be 
denied.


ORDER

A rating in excess of 10 percent for residuals of right hip 
injury with traumatic arthritis is denied.

A rating in excess of 10 percent for right fibula injury 
residuals is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



